Citation Nr: 0507187	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  01-02 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
back condition.  

2.  Entitlement to service connection for status post cardiac 
arrest, claimed as a heart condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from March 1945 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.    


FINDINGS OF FACT

1.  In an unappealed decision dated in May 1999, the RO 
denied the veteran's claim of entitlement to service 
connection for a back condition.  

2.  The evidence received since the RO's May 1999 decision is 
cumulative and not significant.

3.  The veteran does not have a heart condition that is 
related to his active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented since 
the May 1999 RO decision, and the claim for service 
connection for a back condition is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (as 
in effect prior to August 29, 2001), 3.160(d), 20.200, 
20.302(a), 20.1103 (2004).

2.  A heart condition was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309 
(2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  New and Material Evidence

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The appellant's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
appeal under the older version of the regulations.

Under the older version of section 3.156 of the Code of 
Federal Regulations, new and material evidence is defined as 
follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

In May 1999, the RO found that new and material evidence had 
not been presented to reopen the issue of service connection 
for a back condition.  As the decision was not appealed it, 
therefore, became final.  However, applicable law provides 
that a claim which is the subject of a prior final decision 
may nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108. 

Here, the appellant filed to reopen his claim and, in 
February 2000, the RO denied the claim.  The appellant was 
notified of this decision in March 2000.  The Board must 
consider the threshold question of whether new and material 
evidence has been submitted to reopen the claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the May 1999 rating 
decision includes the appellant's service medical records.  
The veteran's separation examination report noted arthritis, 
back, Fort Belvoir, and "[s]pinal test induction stat. 
N.Y.C. [e]xamination Mar. 1945."  These were listed as 
having incurred while in military service, but for each it 
was stated that there was no present physical defect.  The 
veteran, though, was noted to have reported occasional back 
pain.  A May 1995 VA spine examination report diagnosed 
clinical right C7 radiculopathy, cervicolumbar paravertebral 
fibromyositis, and moderate degenerative joint disease of the 
cervical and lumbar spine and diminished disc space at 
several cervical vertebras by X-rays.  A May 1995 VA general 
medical examination report noted that the veteran had 
"[a]rthritis from 18 years ago."  

Evidence which has been received subsequent to the May 1999 
rating decision includes an April 1998 X-ray report from 
Hospital San Cristobal stated that there was evidence of 
osteoarthritis with narrowing of the intervertebral space 
from C2-C3 to C6-C7.  Straightening of lordosis was noted to 
suggest muscle spasm.  There was also evidence of 
osteoporosis.  Additional records show continued treatment 
for complaints of back pain.  The evidence does not include a 
competent medical opinion relating the veteran's current back 
condition to his active service, which was also lacking at 
the time of the May 1999 rating decision.    

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  The basis of the denial of this 
claim on the merits was that the evidence did not relate the 
veteran's back condition to service.  Again, this evidence 
remains lacking.

The records received since the May 1999 rating decision are 
new in that they were not previously of record.  To the 
extent the additional medical evidence shows treatment for 
complaints of back pain, this evidence is cumulative and not 
new.  That is, the fact that the appellant has complained of 
chronic back pain has been a matter of record for a number of 
years.  Additionally, the evidence of record at the time of 
the May 1999 decision did show a diagnosis of a back 
disorder.    

The basis for the prior denials of this claim was that there 
was no evidence showing that his current back disability was 
related to disease or injury incurred during service.  There 
remains a lack of such evidence.  The circumstances of this 
case are similar to those referenced in Paller v. Principi, 3 
Vet. App. 535 (1992).  The point has been reached in this 
case "where it can be said that, all things being equal, the 
evidence being proffered has been fairly considered and that 
further rearticulation of already corroborated evidence is, 
indeed, cumulative."  Paller, 3 Vet. App. at 538.    

Accordingly, the Board finds that the evidence received 
subsequent to the May 1999 rating decision is not new and 
material and does not serve to reopen the claim for service 
connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Until the appellant meets his threshold burden of submitting 
new and material evidence in order to reopen his claim, the 
benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


				II.  Service Connection

The veteran is claiming entitlement to service connection for 
status post cardiac arrest, claimed as a heart condition.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, such as arteriosclerosis 
and cardiovascular-renal disease, including hypertension, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran's SMR's are negative for any complaints of, or 
treatment for, a heart condition.  

As for the post-service medical evidence, in a November 1988 
VA medical record it was noted in the brief health history 
section of the report that the veteran had hypertension.  
Subsequent VA progress notes list diagnoses of hypertension, 
including a December 1994 VA medical report which listed a 
diagnostic impression of hypertensive cardiovascular disease.  
A May 16, 1995 VA general medical examination report noted 
that the veteran had a "history of high blood pressure from 
10 years ago." The examiner diagnosed high blood pressure, 
uncontrolled, and arteriosclerotic heart disease.  Private 
medical records dated in February 2000 do show diagnoses of, 
inter alia, acute myocardial infarction and coronary artery 
disease.  However, there is no competent medical opinion of 
record linking a heart condition to the veteran's active 
service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a heart condition as a result of his service.  
The earliest medical evidence of record noting hypertension, 
or any heart condition, is dated in 1988.  The veteran was 
separated from service in 1946.  This lengthy period without 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In addition, as stated above, 
there is no competent medical opinion of record linking any 
heart condition to the veteran's service.  Accordingly, the 
claim must be denied.        
    
Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show a 
causal connection between a heart condition and his period of 
military service.       

The Board has considered the veteran's statements submitted 
in support of his argument that he has a heart condition for 
which he should be service-connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).      



					III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) made significant changes 
in VA's duty to notify and assist claimants for benefits 
administered by the Secretary.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been adopted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  However, these 
regulations have applicability constraints on development of 
claims to reopen a finally decided claim.  See 66 Fed. Reg. 
45620 (August 29, 2001).  Specifically, the second sentence 
in 38 C.F.R. § 3.159(c), stating that VA will give the 
assistance described in paragraphs (c)(1), (c)(2), and (c)(3) 
to an individual attempting to reopen a finally decided 
claim, only applies to a claim to reopen a finally decided 
claim received on or after August 29, 2001.  Id.  Thus, it is 
not applicable in the instant matter with regard to whether 
new and material evidence has been presented to reopen the 
issue of entitlement to service connection for a back 
condition.  Further, the United States Court of Appeals for 
the Federal Circuit in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003), overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991) and Holliday v. Principi, 14 Vet. App. 280 (2001), to 
the extent that they indicated that retroactive application 
might be appropriate in regards to the VCAA.       

The VCAA imposes upon VA a duty to notify the appellant of 
information and evidence necessary to substantiate his claim, 
and of which information and evidence, if any, he must 
produce, and of which information and evidence, if any, VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  38 C.F.R. § 3.159(b) applies to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Under 38 C.F.R. § 3.160(c), a pending 
claim is an application that has not been finally 
adjudicated.  Thus, 38 C.F.R. § 3.159(b) applies to the 
matter of whether new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for a back condition.       

38 C.F.R. § 3.159(b)(1) (2004) states in pertinent part:
 
When VA receives a complete or 
substantially complete application for 
benefits, it will notify the claimant of 
any information and medical or lay 
evidence that is necessary to 
substantiate the claim.  VA will inform 
the claimant which information and 
evidence, if any, that the claimant is to 
provide to VA and which information and 
evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA 
will also request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.
 
In this case, to the extent that the changes effected by the 
VCAA are applicable in the instant matter, they have been 
applied to the appellant's claim to reopen the 
issue of entitlement to service connection for a back 
condition.  

Here, the June 2000 rating decision, as well as rating 
decisions in December 2000 and February 2001 informed the 
veteran that he needed to present new and material evidence 
in order to reopen the claim of entitlement to service 
connection for a back condition.  These rating decisions 
provided the language of the applicable version of 38 C.F.R. 
§ 3.156.  Additionally, a January 2004 RO letter informed the 
veteran of what the evidence must show in order to establish 
entitlement to service connection.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA 


shall indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  Id.
  
The January 2004 letter informed the veteran that VA was 
responsible for getting relevant records from any federal 
agency, to include medical records from the military, VA 
hospitals, or from the Social Security Administration.  The 
letter further stated that VA would make reasonable efforts 
to get relevant records not held by any federal agency, to 
include records from state or local governments, private 
doctors and hospitals, or current or former employers.  He 
was informed, though, that he needed to give VA enough 
information about any such records to enable VA to request 
them from the agency or person who possessed them and that it 
was still his responsibility to make sure VA received all 
requested records that were not in the possession of a 
federal department or agency.  Finally, the letter stated 
that VA would provide a medical examination or obtain a 
medical opinion if such opinion or examination was necessary 
to make a decision on his claim.    

In addition, the July 2004 supplemental statement of the case 
(SSOC) reiterated the above-described duties, stating that 
provided certain criteria were met, VA would make reasonable 
efforts to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the April 2004 VCAA notice letter that 
was provided to the appellant did not specifically contain 
the "fourth element," the January 2004 RO letter did state 
that if there was any other evidence or information that he 
thought would support his claim, to let VA know.  
Furthermore, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  For instance, the July 2004 SSOC 
included the language of 38 C.F.R. § 3.159(b)(1).  Thus, the 
VCAA notice, combined with the July 2004 SSOC, clearly 
complies with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  
 
The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable 


agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted, 
however, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified above.  

The Board notes that a review of the record reveals that the 
veteran receives Social Security Administration (SSA) 
benefits.  These such records date in the 1990's, well after 
the veteran reached the eligible retirement age.  The duty to 
obtain records only applies to records that are "relevant" 
to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  Here, there is no evidence that the veteran 
ever received SSA disability benefits.  Thus, the Board finds 
that the failure to obtain any such SSA records is not 
prejudicial to the appellant's claim.        

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.




ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a back condition is denied.  

Service connection for status post cardiac arrest, claimed as 
a heart condition, is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


